ORDER
The National Labor Relation Board’s Motion for Clarification and for Extension of Time to File Proposed Judgment is GRANTED.
The memorandum disposition in this case, Carpenters Union Local No. 1109 v. Nat’l Labor Relations Bd., 209 Fed.Appx. 692 (9th Cir.2006), is hereby amended to include a final paragraph that reads as follows:
This case is REMANDED to the Board for further proceedings consistent with this disposition.
The Board shall have fourteen days from the date this Order is entered within which to submit its proposed judgment pursuant to Federal Rule of Appellate Procedure 19.